Citation Nr: 1211256	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), status post bypass graft, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.O.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1954 to March 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for CAD, status post bypass graft.

This appeal was previously before the Board and the Board remanded the claim in December 2009 and September 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  

In November 2011, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.

The Veteran contends that his currently diagnosed CAD, status post bypass graft is secondary to his service-connected PTSD with major depressive disorder.

In the December 2009 remand, the Board noted that the Veteran has been diagnosed with CAD and is service-connected for PTSD; thus, the remaining question in this case is that of medical nexus.  The Board also observed that in support of his claim, the Veteran has submitted three private medical opinions.  A November 2003 private treatment note from S.L., M.D., noted that the Veteran was symptomatic of PTSD, which was "probably playing a role in his overall health picture with regard to his CAD...."  In February 2007, the appellant submitted a statement from J.H.W., M.D., which stated that it was at least as likely as not that the Veteran's CAD was related to an injury, disease, or event occurring during the Veteran's military service.  In March 2008, Dr. W. submitted a second statement which noted that after a review of the Veteran's past medical history, it was his medical opinion that the appellant's heart disease was at least as likely as not related to his PTSD and as a result, he subsequently experienced a myocardial infarction and has had multiple interventions directly related to PTSD.  Dr. W further stated that the Veteran's PTSD continues to aggravate his current heart problems.  In March 2010, subsequent to the December 2009 remand, Dr. W provided a letter similar to the one dated in March 2008.

In December 2009, the Board found that the opinions provided do not comply with the requirements set forth in Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In Barr, the United States Court of Appeals for Veterans Claims held that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim.  The Board found that Dr. L and Dr. W. failed to provide sufficient rationale for the opinions submitted.  Accordingly, the Board determined that the Veteran must be provided with a VA examination to determine the nature and etiology of his currently diagnosed CAD.  The Board directed that the Veteran should be scheduled for a VA cardiac examination with an appropriate expert.  After thorough review of the Veteran's claims file and examination of the Veteran, the VA examiner was requested state whether the Veteran suffers from any cardiac disabilities.  If so, the examiner was instructed to state whether it is at least as likely as not that the diagnosed cardiac disabilities are the result of a disease or injury in service.  Thereafter, the examiner was asked to state whether it is at least as likely as not that any diagnosed cardiac disabilities are either the result of or aggravated by the Veteran's service-connected PTSD. 
Subsequent to the December 2009 Board remand, an opinion was obtained from a VA physician in May 2010.  The physician indicated that he was asked to review a chart and claims folder on the Veteran with regards to whether PTSD was the cause or worsening of his heart condition.  The examiner indicated that with regards to PTSD and CAD, existing research has not been able to determine conclusively or with a high degree of certainty that PTSD causes cardiovascular disease.  Thus, based on the current studies in the literature it would be speculative to say that the Veteran's cardiovascular disease was caused by his PTSD.  Furthermore, the physician stated that there does appear to be accumulating evidence that PTSD has been associated with poor cardiovascular health and depression is linked to increased cardiac mortality.  However, the physician said it would be premature to say PTSD and depression are causally related to cardiac morbidity or mortality at this time.  Thus, it was the physician's current opinion based on his cardiovascular background and review of the literature that the Veteran's cardiovascular disease is less likely than not (less than 50%) caused by his PTSD.

In January 2011, the same VA physician reviewed the Veteran's chart and claims file and rendered an opinion on whether the Veteran's CAD is permanently aggravated by the Veteran's PTSD.  The physician stated that as a profession they need to continue to ask these types of questions as to whether PTSD is a risk, how much of a risk, and if a risk, whether it can be modified.  Further, the profession needs to determine if patients who have concomitant CAD and PTSD will have a higher degree of morbidity and mortality than just CAD.  The physician said that there is research being done with regards to these questions.  There may be some link between CAD and PTSD but it has not been well established.  Some are of the opinion that PTSD causes an increase in smoking and alcohol which increases mortality.  Others believe it is the increase in the bodies adrenaline caused by PTSD which increases the risk for heart attacks.  Still others feel that patients may be less inclined to take care of their overall general health.

The physician explained that thus, in coming to an opinion on the question asked of him of whether PTSD worsens the Veteran's established CAD, the literature is still speculative on this question.  This Veteran certainly has CAD which is a progressive disease.  His disease appears currently to be stable from chart review.  In the physician's opinion it would be speculative for him to come to a conclusion that the Veteran's CAD has been aggravated because of his PTSD.  Thus, the physician opined that the Veteran's PTSD is not as likely to worsen or permanently aggravate his current condition of CAD.

As noted by the Veteran and his spouse during their November 2011 testimony, while an opinion was obtained on the question of whether it is at least as likely as not that the Veteran's CAD is either the result of or aggravated by his service-connected PTSD, the Veteran has not been provided with a VA examination during which any cardiac disabilities can be identified, as directed in the December 2009 remand.  Further, the VA physician did not opine on whether it is at least as likely as not that any diagnosed cardiac disabilities are the result of a disease or injury in service, as requested by the Board.  

In this regard, the Board also notes that the service treatment records show that the Veteran sought treatment several times during service for complaints referable to the chest.  In May 1955 the Veteran reported experiencing a choking sensation and said that when he breathes, it seems like bubbles bursting in his chest.  The examiner found that the Veteran was suffering symptoms from anxiety and tension due to his work position plus his general make up.  It was noted that examination of the chest revealed normal heart and lungs.  In September 1955, the Veteran complained of hurting in the chest and said that the pain increased with inhalation.  He had also been coughing for several days.  A treatment record dated November 14 indicated that the Veteran had been complaining for the previous two months about sharp pain in the chest and around the heart when he breathes deeply.  The examining physician stated that he felt that the Veteran's chest pains were the consequence of excessive tobacco (two packs per day) but that the Veteran gives a history suggestive of anxiety reaction, mild, chronic.  The chest and heart were each evaluated as normal during the March 1958 separation examination.

The Board finds that a VA heart examination is necessary in this case to determine the nature of the Veteran's current CAD, status post bypass graft, and to obtain an opinion as to whether it is related to active service, including the complaints that were noted therein, or a service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must be remanded for compliance with the December 2009 Board remand.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records from the VA Medical Center in Mountain Home, Tennessee dating since July 2010. 

2.  The RO/AMC should schedule the Veteran for a VA heart examination by a physician to determine the nature of the heart disability, and to provide an opinion as to its possible relationship to service or the service-connected PTSD.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any cardiac disabilities identified.  Additionally, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current cardiac disabilities, to include CAD, status post bypass graft, arose during service or are related to service, including the complaints of chest pains noted therein.  If the examiner finds the condition is less likely to be the result of service, then the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability), that any current cardiac disabilities, to include CAD, are caused by or aggravated (permanent worsening of the underlying condition) by the service-connected PTSD.  If the examiner finds that any current cardiac disabilities, to include CAD, are aggravated by the service connected PTSD, then the examiner should quantify, if possible, the extent to which the cardiac disabilities, to include CAD, have been permanently worsened by the PTSD.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Thereafter, the RO/AMC should review the claims file to ensure that the requested examination and medical opinion are responsive to and in complete compliance with the directives of this remand, and if they are not, the RO/AMC should implement corrective procedures. 

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



